Citation Nr: 0838026	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  97-34 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a disability manifested 
by multiple myocardial infarctions.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from November 1973 to June 
1977; plus had 7 years, 1 month, and 7 days of prior active 
service.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision that, 
in pertinent part, denied service connection for myocardial 
infarction.  The veteran timely appealed.

In July 1998, the Board remanded the matter for additional 
development.  In a June 2000 decision, the Board denied 
service connection for a disability manifested by multiple 
myocardial infarctions.

The veteran appealed the June 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2001 Joint Motion for Remand, the parties moved 
to vacate the Board decision and remand the case to the 
Board.  The Court granted the motion.  Thereafter, the case 
was returned to the Board.

In October 2001 and in January 2004, the Board remanded this 
matter for additional development.  Subsequently, the matter 
was returned to the Board, and in January 2005, the Board, 
inter alia, denied the veteran's claim for service connection 
for a disability manifested by multiple myocardial 
infarctions.  The veteran again appealed to the Court.

In a May 2007 Memorandum Decision, the Court vacated the 
portion of the January 2005 Board decision that denied 
service connection for a disability manifested by multiple 
myocardial infarctions, and remanded the case to the Board 
for readjudication.  Judgment was entered in June 2007.  
Thereafter, the case was returned to the Board, consistent 
with the Court's judgment.

In October and November 2007, the veteran submitted 
additional evidence directly to the Board, waiving RO review.

In May 2008, the Board sought an independent medical expert 
opinion, pursuant to 38 C.F.R. § 20.901(d).  In July 2008, a 
copy of the opinion was sent to the veteran; the veteran's 
response was received in August 2008, and RO review was again 
waived.

FINDING OF FACT

A clear preponderance of the evidence of record is against a 
link between the veteran's current disability manifested by 
multiple myocardial infarctions and service or a service-
connected disability.


CONCLUSION OF LAW

A disability manifested by multiple myocardial infarctions 
was not incurred or aggravated in service, may not be 
presumed to have been incurred therein, and is not 
proximately due to or the result of the veteran's service-
connected thrombophlebitis.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 


evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through a March 2002 letter and a March 2003 supplemental 
statement of the case (SSOC), the RO notified the veteran of 
elements of service connection, and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection for a disability manifested by multiple 
myocardial infarctions, as concluded below, because any 
question as to the appropriate disability rating and 
effective date to be assigned is rendered moot.  He had 
previously received all required notice regarding service 
connection.  The claim denied obviously does not entail the 
setting of a new disability rating or an effective date.  
Accordingly, the veteran is not harmed by any defect with 
regard to these elements of the notice.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
veteran specifically waived RO consideration of the 
additional evidence submitted in 2007 and 2008; hence, no re-
adjudication followed and no SSOC was issued.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for an 
independent medical expert opinion in connection with the 
claim on appeal, the report of which is of record.  The 
veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§ 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection has been established for thrombophlebitis, 
currently evaluated as 30 percent disabling.  Service 
connection is available on a secondary basis for disability 
that is proximately due to a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  The regulation has been 
interpreted as permitting secondary service connection where 
a service-connected disability aggravates a non-service-
connected disability.  Allen v. Brown, 7 Vet. App.  439 
(1995). 

The veteran contends, in essence, that his disability 
manifested by multiple myocardial infarctions was incurred 
during active service and/or is causally related to his 
service-connected thrombophlebitis.  According to his various 
statements of record, he contends that he received in-service 
treatment for chest pain with some continuity of 
symptomatology thereafter.  The veteran recalled that, in 
conjunction with his in-service treatment for right leg 
thrombophlebitis, a military physician told him of the 
possibility that blood clots in his right leg could pass on 
to his groin and inner system.  VA has recognized that blood 
clots were responsible for the veteran's pulmonary embolus in 
1992.  The veteran now contends that the blood clots are 
responsible for his myocardial infarctions.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service treatment records of the veteran's entry report no 
defects of the cardiovascular system.  Records reflect that 
the veteran complained of indigestion and left-sided chest 
pain and tightness, with no radiation, in June 1970.  A  July 
1973 examination report noted his history of infrequent bouts 
of chest pain, pressure and shortness of breath which were 
treated as "gas pains."  Records were negative for treatment 
for, or diagnosis of, myocardial infarction or 
arteriosclerotic disease.  A March 1977 physical examination, 
which included an electrocardiogram (EKG) study, found a 
"normal" clinical evaluation of the heart.  A July 1977 
physical examination noted that the veteran's report of chest 
pain and shortness of breath referred to an episode of 
phlebitis in 1970; and that his heart, at the time, was 
clinically evaluated as "normal."

On VA examination in August 1978, the veteran's 
cardiovascular system revealed a normal sinus rhythm without 
murmur or cardiomegaly, and excellent peripheral pulses.  A 
November 1978 reserve examination also revealed that the 
veteran's heart was clinically evaluated as "normal."

There is no evidence of heart disease manifested to a 
compensable degree within the first post-service year, to 
warrant service connection on the basis of presumptions 
referable to chronic diseases.

All subsequent reserve examinations, which included EKG 
studies, showed "normal" clinical evaluations of the heart.

In April 1997, the veteran underwent treatment at Forrest 
General Hospital for sudden onset of left-sided chest 
discomfort associated with diaphoresis.  At that time, he 
denied a previous cardiac history.  The veteran subsequently 
underwent an angioplasty with stent placement of his left 
circumflex for non q-wave myocardial infarction.

On VA artery and veins examination in July 1997, the veteran 
reported an in- service history of treatment for blood clots 
to the groin.  He also was treated for a blood clot of the 
lung in 1990, and placed on Heparin and Coumadin for one 
year. He reported having a heart attack in 1997, and 
treatment with one aspirin per day.  The veteran denied a 
previous history of high blood pressure, cholesterol, or 
lipid problems.  The examiner diagnosed status-post 
myocardial infarction, angioplasty and stent placement of 
left circumflex (function 2), as well as status-post deep 
venous thrombosis of lower legs with vein stripping of the 
right leg, and history of pulmonary embolus in 1990.  The 
examiner indicated that there was no history of 
thrombophlebitis prior to the myocardial infarction.  While 
the veteran did develop some left calf pain at that time, a 
venous ultrasound was interpreted as normal. Based on these 
findings, the examiner opined that there was no relationship 
between the veteran's myocardial infarction and his past 
history of deep venous thrombosis of the lower extremities.

Private treatment records, dated in August 1997, reveal that 
the veteran underwent a repeat angioplasty due to unstable 
angina, and was placed on ReoPro infusion because of a 
thrombus.

In December 1997, the veteran's treating cardiologist, Eric 
Enger, M.D., addressed the question of etiology of the 
veteran's deep vein thrombosis, as well as his myocardial 
infarction-noting that it could be hypercoagulable.

In September 1999, the veteran underwent a percutaneous 
transluminal coronary angioplasty (PTCA), due to an acute 
myocardial infarction complicated by atrial fibrillation at a 
slow rate, as well as possible syncope.  He also underwent a 
consultation for palpitations in November 1999.  An 
endocrinology examination at that time revealed no clubbing, 
cyanosis, or edema of the lower extremities.  The diagnoses 
were hyperlipidemia, hyperglycemia, arteriosclerotic heart 
disease, history of hepatitis, and history of coagulopathy 
with multiple deep venous thromboses (DVT's) and pulmonary 
thromboembolisms (PTE's). The examiner commented that the 
veteran "probably has some underlying coagulopathy but, of 
course, we can't test for that now."

In July 2001, Richard J. Galloway, M.D., reviewed the 
veteran's claims folder and opined that the evidence strongly 
supported the presence of a hypercoagulable state that had 
existed for years and was first noted in 1970; and that 
physicians in service failed to test for it.  Dr. Galloway 
noted the three different thromboses during the veteran's 
period of active duty and stated that common causes of clots 
were ruled out.  It was no longer possible to test the 
veteran for a hypercoagulable state because taking him off of 
his prescribed blood thinner medications would be too risky.  
Dr. Galloway opined that the veteran's hypercoagulable state 
began while he was on active duty and resulted in the 
pulmonary embolus and myocardial infarctions.

In June 2002, a VA hematologist noted that the veteran had no 
family history of arterial or venous thrombotic events, and 
that both his parents lived into their eighties. The veteran 
had experienced four myocardial infarctions since 1997, and 
was currently anticoagulated with Warfarin. The veteran 
underwent testing appropriate for a patient with arterial 
events, and results were either negative or normal; no 
further studies or tests were indicated. The VA hematologist 
specifically found that the "normal/negative tests for 
evidence of hypercoagulability are not affected by the 
veteran's anticoagulation with [W]arfarin," and that there 
was no evidence for primary hypercoagulable state in the 
veteran.

During a May 2002 VA general medical examination, the veteran 
reported that he had not experienced chest pains since March 
2000. He denied having high blood pressure and denied 
smoking. The veteran reported no dizziness, syncope, or 
dyspnea.  He complained of fatigue.  Chest X-rays were 
normal; EKG revealed sinus mechanism and old inferior 
myocardial infarction, but otherwise was within normal 
limits. The diagnosis was arteriosclerotic cardiovascular 
disease, status-post myocardial infarction, status-post 
angioplasty, status-post stent placements. The examiner 
reviewed the claims folder, and noted the VA hematologist's 
report that there was no evidence for a primary 
hypercoagulable state and no relationship between the 
veteran's service-connected thrombophlebitis and 
arteriosclerotic cardiovascular disease.  She also indicated 
that Dr. Galloway was an endocrinologist and the VA 
hematologist's opinion on hypercoagulability should carry 
more weight.   
 
In a June 2004 addendum, the VA examiner noted that there was 
no evidence of heart disease in the veteran's service 
treatment records; that his first myocardial infarction 
occurred in 1997, nearly 20 years after his separation from 
service; and that the veteran's current arteriosclerotic 
cardiovascular disease, status-post angioplasty and stent 
placement, was neither related to his period of service, nor 
related to his service-connected disabilities because there 
was no finding of a hypercoagulable state.  She added that it 
would not be within the expertise of the VA hematologist to 
make a comment concerning the veteran's heart condition and 
any relationship with his service.  

In November 2007, Dr. Galloway opined that the likelihood of 
the veteran's having a hypercoagulable disorder was high, due 
to his clinical course.  Dr. Galloway noted that the first 
events were clearly documented to have begun on active duty.  
A hypercoagulable evaluation could not be done now, because 
the veteran has begun taking permanent anticoagulation 
medication.

In May 2008, the Board sought an independent medical expert 
opinion to address the question of etiology of the veteran's 
disability manifested by multiple myocardial infarctions, 
consistent with the Court's May 2007 Memorandum Decision.  
The expert is a professor in cardiovascular medicine at a 
state university medical school.  The independent medical 
expert reviewed the veteran's claims file, the VA examination 
reports, and the private medical opinions.  The independent 
medical expert concluded that there was no documentation for 
a hypercoagulable state demonstrated by supporting data.  
There was no indication that the veteran had protein C and S 
deficiency, factor V Leiden, or antiphospholipid antibody 
syndrome. The independent medical expert also noted that this 
was a moot point because these entities did not exist in 
clinical spheres of activities in the 1970s; and had only 
been a hypothesis in clinical practice as a contributing 
cause of myocardial infarction in the general cardiology 
community in the United States during that time.

Regarding the question of whether the myocardial infarction 
after 20 years was related to service, the independent 
medical expert noted it would be a difficult issue to 
substantiate.  Because the veteran did not have evidence of a 
myocardial infarction in 1970, it would be difficult to 
hypothesize that the myocardial infarction 20 years later was 
connected to service.  Hypercoagulable state has been a 
hypothesis, which has never been proven.  Hence, the 
independent medical expert opined that it was very unlikely 
that the veteran's multiple myocardial infarctions 20 years 
later could be etiologically related to any injury or disease 
while he was in active military service.

Regarding the question of whether the veteran's myocardial 
infarctions were caused by or aggravated by the service-
connected thrombophlebitis, the independent medical expert 
noted that emboli can arise from the phlebitis in the lower 
extremities, causing pulmonary emboli, but not likely cause 
the myocardial infarction unless there is a connection 
between right and left heart, which can be easily diagnosed 
by echocardiogram.

As to what is the likelihood that the veteran's currently 
diagnosed multiple myocardial infarctions have an etiological 
association with a hypercoagulable state, the independent 
medical expert noted that this was merely a hypothetical 
question, which could be answered neither yes nor no, because 
a hypercoagulable state has never been substantiated.  If it 
is substantiated, the etiological association could not be 
ruled out because a myocardial infarction could occur even 
with normal coronary arteries in patients with a 
hypercoagulable state. 

The question of whether a hypercoagulable state is related to 
progressive atherosclerosis has been documented in many 
clinical settings.  The generic explanation for a 
hypercoagulable state's causing coronary artery disease may 
or may not apply for this particular veteran.

Lastly, the independent medical expert opined that one could 
neither claim nor substantiate the veteran's multiple 
myocardial infarctions as due to a hypercoagulable state 
after 20 years of a dormant heart issue.

The Board finds the independent medical expert's opinion to 
be more persuasive than Dr. Galloway's opinion.  For one 
thing, Dr. Galloway opined that the presence of a 
hypercoagulable state may have existed for years and was 
first noted in 1970, although not tested.  There are no 
findings of a hypercoagulable state documented prior to, 
during, or after the veteran's military service.  Consistent 
with the evidence of record, the independent medical expert 
found no supporting data to document the presence of a 
hypercoagulable state, and could not substantiate the 
veteran's multiple myocardial infarctions as due to a 
hypercoagulable state after 20 years of a dormant heart 
issue.

Likewise, a VA examiner in July 1997 found no relationship 
between the veteran's myocardial infarction and his past 
history of deep venous thrombosis of the lower extremities.  
A venous ultrasound prior to the myocardial infarction was 
interpreted as normal.  Moreover, the independent medical 
expert found it not likely that the phlebitis in the lower 
extremities, causing pulmonary emboli, would be the cause of 
a myocardial infarction unless there was a connection between 
the right and left heart, which is not shown by the record.

While both Dr. Galloway and the independent medical expert 
opined that a hypercoagulable state could be the etiology of 
the veteran's deep vein thrombosis as well as his myocardial 
infarction, neither opinion indicates that the veteran's 
service-connected thrombophlebitis either caused or increased 
the veteran's disability manifested by multiple myocardial 
infarctions.  However, the evidence weighs against any 
finding of a hypercoagulable state in service.  Finally Dr. 
Galloway is an endocrinologist (specialist in the diagnosis 
and treatment of diseases of the glands) and the independent 
medical expert is a professor in cardiovascular medicine, 
which would make the independent medical expert opinion more 
probative since the issue is the etiology of cardiovascular 
disease.  

The representative has argued that the opinion by the 
independent medical expert is nonresponsive and has cited to 
medical treatise evidence regarding other ways the disability 
exhibited by myocardial infarctions is related to service or 
service-connected disability.  The Board finds that the 
independent medical expert opinion is responsive to the 
matters in question and more probative than other evidence of 
record.  

Hence, the evidence does not demonstrate that the veteran's 
disability manifested by multiple myocardial infarctions is 
related to his military service or a service-connected 
disability.  Because there was no evidence of a myocardial 
infarction in 1970 and a hypercoagulable state could not be 
substantiated, the independent medical expert could not link 
a myocardial infarction that occurred 20 years later to 
service.  The absence of evidence of a myocardial infarction 
in the decades immediately following service, constitutes 
negative evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

While the veteran is competent to offer statements of first-
hand knowledge that the veteran had chest pain and tightness 
in service, as a lay person he is not competent to render a 
probative opinion on a medical matter, such as the onset of 
the veteran's current disability manifested by multiple 
myocardial infarctions.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In fact, the veteran's statements about chest pain and 
tightness in service are outweighed by findings of a 
"normal" clinical evaluation of the heart in 1970 and an 
EKG study in 1977.

Because a clear preponderance of the evidence is against 
linking the veteran's current disability manifested by 
multiple myocardial infarctions to service or a service-
connected disability, there was no contemporaneous evidence 
of a myocardial infarction for many years after service, and 
a competent opinion is against the claim; the Board finds 
that the preponderance of the evidence is against the grant 
of service connection.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a disability manifested by multiple 
myocardial infarctions is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


